DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Acknowledgement of Amendment
The following office action is in response to the applicant’s amendment filed 03/12/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/15/2018 and 07/13/2018 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to for the following informalities:
Figure 2B: Although [0038] states that “Projection image 210 of Fig. 2B is one example of a projection image”, the figure itself is blurry and therefore it is uncertain what structure this projection image represents. Although the examiner believes this figure represents the structures of the ribs, the examiner recommends clarifying whether this is in fact an image of the ribs as well as additional structures that are included within the image.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note: All citations within brackets [] represent locations within the prior art references and all citations within parentheses () represent claims within the instant application.
Claims 1, 3-13, 22, 24-26, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Adler et al. US 20120078090 A1 "Adler" and in further view of Kuduvalli et al. US 20090180678 A1 "Kuduvalli". 
In regard to claims 1, Adler teaches “A method, comprising:” [Claim 1], “generating a plurality of […] projections of an internal target region within a body of a patient, the plurality of […] projections comprising […] projection data about a […] position of an internal target region of the patient” [0006, 0056],“generating external positional data about external motion of the body of the patient using one or more external sensors” [Claim 1]; “generating, by a processing device, a correlation model between the […] projection data and the external positional data by fitting the plurality of […] projections of the internal target region to the external positional data” [Claim 1]; “estimating a three dimensional position of the internal target region at a later time using the correlation model” [Claim 1, 0007].
In regard to the method, Adler discloses “A method of compensating for breathing and other motions of a patient during treatment, the method comprising: periodically generating internal positional data about an internal target region; continuously generating external positional data about external motion of the patient's body using an external sensor; generating a correlation model between the position of the internal target region and the external sensor using the external positional data of the external sensor and the internal positional data of the internal target region; and predicting the position of the internal target region at some later time based on the correlation model” [Claim 1]. The internal positional data constitutes projection data since it provides information about the internal target region. The external positional data is generated based on external sensors. Since the method is continuously generating external positional data, under broadest reasonable interpretation, it is generated more frequently than the plurality of projections (i.e. internal positional data) since the method only periodically generates internal positional data. 

In regard to generating external positional data about external motion of the body of the patient using one or more external sensors, Adler discloses “continually generating external positional data about external motion of the patient’s body using an external sensor” [Claim 1]. Therefore, the method is capable of generating external positional data about external motion of the body of the patient using at least one external sensor.
In regard to generating a correlation model, Adler discloses “generating a correlation model between the position of the internal target region and the external sensor using the external positional 
In regard to estimating a three dimensional position of the internal target region at a later time using the correlation model, Adler discloses “predicting the position of an internal target region at some later time based on the correlation model” [Claim 1]. Furthermore, Adler discloses “To accomplish the accurate positioning and targeting, a three-dimensional (“3-D”) mapping of the patient is generated for a portion of the patient’s body having the target region and stored as reference data” [0007]. Since a three-dimensional map can be generated for a portion of the patient’s body that contains the target region and the position of that internal target region can be predicted (i.e. estimated) at some later time based on the correlation model, under broadest reasonable interpretation, the method involves estimating a three-dimensional position of the internal target region at a later time using the correlation model.
Adler does not teach that the projections and projection data are “two-dimensional”.
Kuduvalli teaches that the projections and projection data are “two-dimensional” [0032, 0037].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Adler so as to include the two-dimensional projections and projection data disclosed in Kuduvalli in order to allow two-dimensional data to be converted into a three-dimensional map of the internal target region. When the position of an internal target region is known in two-dimensions, the physician is made aware of the location in the x and y directions. However, these two-dimensional images do not provide the physician with information related to the depth of the internal target region within the patient. By utilizing a correlation model to estimate the 
In regard to claims 3 and 24, due to their dependence on claims 1 and 22, these claims inherit the references disclosed therein. That being said, these claims only require the primary reference of Adler. Likewise, Adler teaches “The method of claim 1, wherein the correlation model identifies a best fit of an analytic function to the projection data identified in the plurality of projections and the corresponding external positional data” [Claim 1, 0061]. 
In regard to the correlation model identifying a best fit of an analytical function, Adler discloses “generating a correlation model between the position of the internal target region and the external sensor using the external positional data of the external sensor and the internal positional data of the internal target region” [Claim 1]. Since the correlation model is generated, under broadest reasonable interpretation it had to have identified a best fit of an analytic function based on the internal projection data and the external position data. Additionally, Adler discloses “in order to make it possible to infer the position of the target region from the intra-treatment images shown, the intra-treatment image is deformed, using various well known deformation techniques such as linear interpolation or warping, to form a deformed image 254 until the intra-treatment images and its structures form the best match with the pre-operative images. Once the deformation is completed, the position of the target region may be inferred from the position of the structures. This deformation technique may be used with all of the embodiments of the invention described above” [0061]. This deformation technique, under broadest reasonable interpretation, could include identifying the best fit since it creates the best match between intra-treatment images (i.e. projection images) and pre-operative images. These pre-operative images could under broadest reasonable interpretation correspond to external position data.
In regard to claims 4 and 25, due to their dependence on claims 1 and 22 respectively, these claims inherit the references disclosed therein. That being said, these claims only require the primary 
In regard to the internal motion comprising motion of the internal target region, Adler discloses “The method of claim 1, wherein the internal positional data identifies internal motion of the patient's body, the internal motion including motion of the internal target region” [Claim 2]. The projection data is synonymous with the internal positional data since they both identify internal motion of the patient’s body including the internal target region.
In regard to claims 5 and 26, due to their dependence on claims 1 and 22 respectively, these claims inherit the references disclosed therein. That being said, these claims only require the primary reference of Alder. Likewise, Adler teaches “The method of claim 1, wherein the internal position data identifies internal motion of the patient's body, the internal motion comprising motion of one or more implanted fiducial markers” [Claims 2 and 6, 0005]. 
In regard to identifying internal motion of the patient’ body and the internal motion comprising motion of the one or more implanted fiducial markers, Adler discloses “The method of claim 1, wherein: periodically generating the internal positional data comprises generating positional data including one or more fiducial markers located near the internal target region” [Claim 6]. Since the fiducial markers are located near the internal target region, they were inherently implanted within the body of the patient. This is further supported by the fact that “these systems also typically require some form of implanted fiducials, such as markers that are viewable using an X-ray, to track soft tissue targets” [0005]. According to claim 2 “the internal positional data identifies internal motion of the patient's body” and since the positional data includes one or more fiducial markers, the fiducial markers are used to identify internal motion of the patient’s body.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Adler. Likewise, Adler teaches “The method of claim 1, wherein the plurality of projections are acquired at different points in time” [0044]. 
In regard to the plurality of projections being acquires at different points in time, Adler discloses “in accordance with the invention, repeated sequence of images from the diagnostic beam generator may be generated at periodic times so that the location of the target region at different times may be determined” [0044]. Since the location of the target region can be determined at different points in time, the images (i.e. the plurality of projections) are obtained at different points in time.
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Adler. Likewise, Adler teaches “The method of claim 1, wherein to control the radiation treatment delivery system based on the correlation model, the method further comprising: directing a radiation treatment beam generated by a linear accelerator (LINAC) based on the correlation model” [Claim 12, 0039]. 
In regard to directing a radiation treatment beam generated by a linear accelerator (LINAC) based on the correlation model, Adler discloses “The apparatus of claim 9, further comprising: a treatment beam generator, coupled to the processor, to generate a treatment beam, wherein the treatment beam generator moves the treatment beam in accordance with the correlation model” [Claim 12]. Therefore, the treatment beam generator is coupled to the processor the processor is able to control the treatment delivery system based on the correlation model. In regard to the linear accelerator Adler discloses “The system may also include a treatment beam device 112, such as a linear accelerator (LINAC) in this embodiment, that generates a treatment beam and a robot 114 that positions the treatment beam (a LINAC manipulator in this embodiment) that are both controlled by the 
In regard to claims 8 and 9, due to their dependence on claims 1 and 8 respectively, these claims inherit the references disclosed therein. Likewise, Adler teaches “The method of claim 1, wherein to control the radiation treatment delivery system based on the correlation model, the method further comprising:” [Claim 12] (Claim 8) and “The method of claim 8” [Claim 12] (Claim 9). 
In regard to controlling the radiation treatment delivery system based on the correlation model, Adler discloses “The apparatus of claim 9, further comprising: a treatment beam generator, coupled to the processor, to generate a treatment beam, wherein the treatment beam generator moves the treatment beam in accordance with the correlation model” [Claim 12]. Since the treatment beam generator is coupled to the processor the processor is able to control the treatment delivery system based on the correlation model.
Adler does not teach “controlling a collimator of a linear accelerator (LINAC)” (Claim 8) or “wherein the collimator is a multi-leaf collimator and to control the collimator, the method comprising moving one or more leafs of the multi-leaf collimator” (Claim 9). 
Kuduvalli teaches “controlling a collimator of a linear accelerator (LINAC)” [0034] and “wherein the collimator is a multi-leaf collimator and to control the collimator, the method comprising moving one or more leafs of the multi-leaf collimator” [0081]. 
In regard to a linear accelerator (LINAC), Kuduvalli discloses “In FIG. 1, the radiation treatment source is a linear accelerator (LINAC) 101 mounted on the end of a robotic arm 102 having multiple (e.g., 5 or more) degrees of freedom in order to position the LINAC 101 to irradiate a pathological anatomy (target region or volume) with beams delivered from many angles, in many planes, in an operating volume around the patient” [0034]. Since the LINAC is capable of irradiating a pathological anatomy with 
In regard to controlling a collimator of a linear accelerator (LINAC), Kuduvalli discloses “Alternatively, treatment delivery system 3000 may be another type of treatment delivery system, for example, a gantry based (isocentric) intensity modulated radiotherapy (IMRT) system. In IMRT, the shape of the radiation beam is defined by a multi-leaf collimator that allows portions of the beam to be blocked, so that the remaining beam incident on the patient has a pre-defined shape” [0081]. In order for the multi-leaf collimator to allow the beam to be emitted on the patient in a pre-defined shape, under broadest reasonable interpretation, the collimator of the linear accelerator had to have been controlled by the processing device. Additionally, since the IMRT system includes a multi-leaf collimator, under broadest reasonable interpretation, the processing device is capable of moving one or more leafs of the multi-leaf collimator in order to control the shape of the treatment beam that passes through the collimator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the control of the radiation treatment system based on the correlation model as disclosed in Adler with the collimator of the linear accelerator (LINAC) taught by Kuduvalli in order to control the direction the radiation treatment beam relative to the internal target region. In order to ensure that the patient is not over exposed to the radiation, it is important to direct radiation treatment beams to the region of interest (i.e. an internal target region). The correlation model is used to track the internal target such that radiation treatments can be delivered via the radiation treatment beam. The LINAC contains a multi-leaf collimator which aids in controlling the direction of the radiation treatment beam. Since the LINAC is one such device that can generate radiation treatment beams it would have been obvious to utilize this device in the radiation treatment system. 
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. Likewise, Adler teaches “wherein to control the radiation treatment delivery system based on the correlation model, the method further comprising:” [Claim 12]. 
In regard to controlling the radiation treatment delivery system based on the correlation model, Adler discloses “The apparatus of claim 9, further comprising: a treatment beam generator, coupled to the processor, to generate a treatment beam, wherein the treatment beam generator moves the treatment beam in accordance with the correlation model” [Claim 12]. Since the treatment beam generator is coupled to the processor the processor is able to control the treatment delivery system based on the correlation model.
Adler does not teach “controlling a treatment couch”.
Kuduvalli teaches “controlling a treatment couch” [0078]. 
In regard to controlling a treatment couch, Kuduvalli discloses “Digital processing system 3030 may be coupled to radiation source 3010, imaging system 3021 and treatment couch 3040 by a bus 3045 or other type of control and communication interface” [0078]. Since the “Digital processing system 3030 may implement methods […] to align the patient on the treatment couch 3040 within the treatment delivery system 3000” [0079], under broadest reasonable interpretation, the digital processing system constitutes a processor that is capable of controlling a treatment couch. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the control of the radiation treatment system based on the correlation model as disclosed in Adler with the treatment couch taught by Kuduvalli in order to control the how the patient is oriented so that the radiation treatment beam can be administered. The correlation model is used to track the internal target such that radiation treatments can be delivered via the radiation treatment beam and also takes into account the external positional data. The treatment couch is what the patient is positioned on in order to receive treatment and thus the external positions 
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Adler. Likewise, Adler teaches “wherein to control the radiation treatment delivery system based on the correlation model, the method further comprising: gating a radiation treatment beam generated by a linear accelerator (LINAC) based on the correlation model” [Claim 5, 0039]. 
In regard to gating a radiation treatment beam generated by a linear accelerator LINAC based on the correlation model, Adler discloses "The method of claim 1, further comprising: gating the treatment based on the correlation model so that the treatment is switched on and off periodically" [Claim 5]. Therefore, the radiation treatment beam is gated based on the correlation model. In regard to the generation of a treatment beam by the LINAC, Adler discloses "the system may also include a treatment beam device 112, such as a linear accelerator (LINAC) in this embodiment that generates a treatment beam" [0039]. Considering that the LINAC is a part of the radiation treatment delivery system, the treatment beam is controlled by the correlation model and is subject to gating.
In regard to claims 12 and 30, due to their dependence on claims 1 and 29 respectively, these claims inherit the references disclosed therein. That being said, these claims only require the primary reference of Adler. Likewise, Adler teaches “The method of claim 1, wherein the projection data corresponds to one or more fiducial markers located near the internal target region, wherein to generate the correlation model the method further comprising: computing a deformation state of the internal target region based on relative positions of the one or more fiducial markers” [Claim 6].
In regard to the projection data corresponding to one or more fiducial markers and computing a deformation state of the internal target region based on relative positions of the one or more fiducial markers, Adler discloses "The method of claim 1, wherein: periodically generating the internal positional 
In regard to claim 13, Adler teaches “A radiation treatment delivery apparatus, comprising: a first detection device to generate […] projection data about a target region internal to the body of a patient; a second detection device to generate positional data about one or more sensors external to the body of the patient; and a processing device to receive the […] projection data about the internal target region and the positional data from the external sensors and generate a correspondence between a three dimensional position of the internal target region and the external sensors to control the radiation treatment delivery apparatus based on the position data obtained from the external sensors to compensate for motions of the patient” [Claim 9, Claim 1, Claim 12]. 
In regard to a radiation treatment delivery apparatus, Adler discloses “An apparatus, comprising: a first detection device to periodically generate internal positional data identifying a position of an internal target region of a patient; a second detection device to continuously generate external positional data identifying positions of an external marker positioned on the patient; and a processor, coupled to the first detection device and to the second detection device, configured to: generate a correlation model between the position of the internal target region and the position of the external marker using the internal positional data and the external positional data; and predict a new position of the internal target region at some later time based on the correlation model” [Claim 9]. 
In regard to generating a correspondence between the position of the internal target region and the external sensors, since the processor is configured to generate a correlation model, the processor is capable of calculating a correspondence between the data obtained by the first and second detection devices. In regard to compensating for patient movement, claim 9 is an apparatus that accomplishes the method of claim 1 which states “a method for compensating for breathing and other motions of a patient during treatment” [Claim 1]. Therefore, the apparatus is capable of compensating for patient movement.
In regard to the control of the radiation treatment delivery apparatus, Adler discloses “The apparatus of claim 9, further comprising: a treatment beam generator, coupled to the processor, to generate a treatment beam, wherein the treatment beam generator moves the treatment beam in accordance with the correlation model” [Claim 12]. The treatment beam generator is a part of the radiation treatment delivery system and it is moved based on the correlation model, therefore it is controlled by the processor (i.e. processing device).
Adler does not teach that the projections and projection data are “two-dimensional”.
Kuduvalli teaches that the projections and projection data are “two-dimensional” [0032, 0037].
In regard to two-dimensional projections and two-dimensional projection data, Kuduvalli teaches “In another embodiment, while the tumor is tracked directly with the images, bony structures, for example, may be visible in one of the two projections and the bony structure cannot be kept in the field of view at the same time in both images. In this embodiment, the available image can be used to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Adler so as to include the two-dimensional projections and projection data disclosed in Kuduvalli in order to allow two-dimensional data to be converted into a three-dimensional map of the internal target region. When the position of an internal target region is known in two-dimensions, the physician is made aware of the location in the x and y directions. However, these two-dimensional images do not provide the physician with information related to the depth of the internal target region within the patient. By utilizing a correlation model to estimate the three-dimensional position of the internal target region, the physician can better plan a surgical procedure within the body of the patient. 
In regard to claim 22, Adler teaches “A non-transitory computer readable medium comprising instructions that, when executed by a processing device of a radiation treatment delivery system, cause the processing device to:” [Claim 10, Claim 15, 0030]; “generate a plurality of […] projections of an 
In regard to a non-transitory computer readable medium, Adler discloses “A computer readable storage medium including instructions that, when executed by a processing device, cause the processing device to perform a method comprising:” [Claim 15]. In regard to the radiation treatment delivery system, Adler discloses “The apparatus of claim 9, further comprising: a treatment beam generator coupled to the processor to generate a treatment beam” [Claim 10]. The treatment beam generator is responsible for delivering treatment and it is a part of the apparatus of claim 9, which is used to determine the position of the internal target region prior to treatment. The apparatus accomplishes the goal of delivering treatment and therefore constitutes a radiation treatment delivery system. Additionally, “FIGS. 1-3 are diagrams illustrating an example of a stereotaxic radiation treatment device” [0030], which further indicates that the radiation treatment delivery system is present. 
In regard to generating a plurality of projections of an internal target region within a body of a patient, the plurality of projections comprising projection data about a position of an internal target region of the patient generating positional data about a target position internal to the body of the patient by generating a plurality of projections of the internal target position, Adler discloses “A three dimensional mapping of a region surrounding the target is coupled to a surgical intervention. Two or more diagnostic beams at a known nonzero angle to one another may pass through the mapping region in order to produce images of projections within the map region in order to accurately localize and treat 
In regard to generating external positional data about external motion of the body of the patient using one or more external sensors, Adler discloses “continually generating external positional data about external motion of the patient’s body using an external sensor” [Claim 1]. Therefore, the method is capable of generating external positional data about external motion of the body of the patient using at least one external sensor.
In regard to generating a correlation model, Adler discloses “generating a correlation model between the position of the internal target region and the external sensor using the external positional data of the external sensor and the internal positional data of the internal target region” [Claim 1]. Since a correlation model is generated, the plurality of projections of the internal target region had to have been fitted to the external positional data obtained from the one or more external sensors. Furthermore, the generation of the correlation model inherently involves determining the correspondence between the position of the internal target position and the external sensors. This correspondence is used to fit the correlation model. Predicting is synonymous with estimating, therefore the method of Adler accomplishes the goal of estimating the position of the internal target region. In 
In regard to estimating a three dimensional position of the internal target region at a later time using the correlation model, Adler discloses “predicting the position of an internal target region at some later time based on the correlation model” [Claim 1]. Furthermore, Adler discloses “To accomplish the accurate positioning and targeting, a three-dimensional (“3-D”) mapping of the patient is generated for a portion of the patient’s body having the target region and stored as reference data” [0007]. Since a three-dimensional map can be generated for a portion of the patient’s body that contains the target region and the position of that internal target region can be predicted (i.e. estimated) at some later time based on the correlation model, under broadest reasonable interpretation, the method involves estimating a three-dimensional position of the internal target region at a later time using the correlation model. 
Adler does not teach that the projections and projection data are “two-dimensional”.
Kuduvalli teaches that the projections and projection data are “two-dimensional” [0032, 0037].
In regard to two-dimensional projections and two-dimensional projection data, Kuduvalli teaches “In another embodiment, while the tumor is tracked directly with the images, bony structures, for example, may be visible in one of the two projections and the bony structure cannot be kept in the field of view at the same time in both images. In this embodiment, the available image can be used to perform tracking in 2D to determine if a re-alignment is necessary” [0032]. In this case, since the projections can be used to perform tracking in 2D, under broadest reasonable interpretation, the projections are two-dimensional. Furthermore, Kuduvalli discloses “The x-ray detectors 104A and 104B periodically capture two-dimensional (2D) projection images of the VOI (i.e. volume of interest) in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Adler so as to include the two-dimensional projections and projection data disclosed in Kuduvalli in order to allow two-dimensional data to be converted into a three-dimensional map of the internal target region. When the position of an internal target region is known in two-dimensions, the physician is made aware of the location in the x and y directions. However, these two-dimensional images do not provide the physician with information related to the depth of the internal target region within the patient. By utilizing a correlation model to estimate the three-dimensional position of the internal target region, the physician can better plan a surgical procedure within the body of the patient. 
In regard to claim 29, Adler discloses “A method, comprising:” [Claim 1], “generating […] positional data about a […] target position internal to the body of the patient by generating a plurality of […] projections of the […] internal target position [0006, 0056]; “generating external positional data about external motion of the body of the patient using one or more external sensors, wherein the external positional data is generated more frequently than the plurality of […] projections” [Claim 1]; “generating, by a processing device, a correspondence between the […] position of the […] internal target position and the external sensors by fitting a correlation model to the plurality of […] projections 
In regard to the method, Adler discloses “A method of compensating for breathing and other motions of a patient during treatment, the method comprising: periodically generating internal positional data about an internal target region; continuously generating external positional data about external motion of the patient's body using an external sensor; generating a correlation model between the position of the internal target region and the external sensor using the external positional data of the external sensor and the internal positional data of the internal target region; and predicting the position of the internal target region at some later time based on the correlation model” [Claim 1]. The internal positional data constitutes projection data since it provides information about the internal target region. The external positional data is generated based on external sensors. Since the method is continuously generating external positional data, under broadest reasonable interpretation, the external positional data is generated more frequently than the plurality of projections (i.e. internal positional data) since the method only periodically generates internal positional data. 
In regard to generating positional data about a target position internal to the body of the patient by generating a plurality of projections of the internal target position, Adler discloses “A three dimensional mapping of a region surrounding the target is coupled to a surgical intervention. Two or more diagnostic beams at a known nonzero angle to one another may pass through the mapping region in order to produce images of projections within the map region in order to accurately localize and treat the target” [0006]. Furthermore, Adler discloses “the diagnostic beam generators are located at different positions so that the diagnostic beams pass through the patient at different non-zero angles so that the angle between the two diagnostic beams is also non-zero which permits a two-dimensional image of the target region to be generated from the two images” [0056]. Since the two or more 
In regard to generating external positional data about external motion of the body of the patient using one or more external sensors and the external positional data being generated more frequently than the plurality of projections, Adler discloses “periodically generating internal positional data about an internal target region; continually generating external positional data about external motion of the patient’s body using an external sensor” [Claim 1]. Therefore, the method is capable of generating external positional data about external motion of the body of the patient using at least one external sensor. Furthermore, since the external positional data is generated continuously and the internal positional data is only generated periodically, under broadest reasonable interpretation, this indicates that the external positional data is being generated more frequently than the plurality of projections (i.e. the internal positional data).
In regard to generating a correlation model, Adler discloses “generating a correlation model between the position of the internal target region and the external sensor using the external positional data of the external sensor and the internal positional data of the internal target region” [Claim 1]. Since a correlation model is generated, the plurality of projections of the internal target region are inherently fitted to the external positional data. Furthermore, the generation of the correlation model inherently involves determining the correspondence between the position of the internal target position and the external sensors. This correspondence is used to fit the correlation model. Predicting is synonymous with estimating, therefore the method of Adler accomplishes the goal of estimating the position of the internal target region. 

Adler does not teach that the projections and projection data are “two-dimensional”.
Kuduvalli teaches that the projections and projection data are “two-dimensional” [0032, 0037].
In regard to two-dimensional projections and two-dimensional projection data, Kuduvalli teaches “In another embodiment, while the tumor is tracked directly with the images, bony structures, for example, may be visible in one of the two projections and the bony structure cannot be kept in the field of view at the same time in both images. In this embodiment, the available image can be used to perform tracking in 2D to determine if a re-alignment is necessary” [0032]. In this case, since the projections can be used to perform tracking in 2D, under broadest reasonable interpretation, the projections are two-dimensional. Furthermore, Kuduvalli discloses “The x-ray detectors 104A and 104B periodically capture two-dimensional (2D) projection images of the VOI (i.e. volume of interest) in the patient 108 Whenever the radiation treatment source 101 is not blocking one of the imaging paths, and the quality of the images is good enough, these 2D projection images of the VOI in the two projections provide stereoscopic imaging data […] In one embodiment, the stereoscopic imaging data may be used 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Adler so as to include the two-dimensional projections and projection data disclosed in Kuduvalli in order to allow two-dimensional data to be converted into a three-dimensional map of the internal target region. When the position of an internal target region is known in two-dimensions, the physician is made aware of the location in the x and y directions. However, these two-dimensional images do not provide the physician with information related to the depth of the internal target region within the patient. By utilizing a correlation model to estimate the three-dimensional position of the internal target region, the physician can better plan a surgical procedure within the body of the patient. 
Claims 2, 14-21, 23, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Adler et al. US 20120078090 A1 "Adler" and Kuduvalli et al. US 20090180678 A1 "Kuduvalli" as applied to claims 1, 3-13, 22, 24-26, 29-30 above, and in further view of Maurer, JR. US 20110301449 A1 "Maurer". 
In regard to claim 2 and 23, due to their dependence on claims 1 and 22 respectively, these claims inherit the references disclosed therein. That being said, these claims only require the primary reference of Adler in view of Maurer. Likewise, Adler teaches “The method of claim 1, wherein the plurality of projections is sequentially acquired monoscopic projection images” [0007, 0044, FIG. 1]. 
In regard to sequentially acquiring the plurality of projections, Adler discloses “In accordance with the invention, the method sequentially energizes the diagnostic beam generator at different 
In regard to the images being monoscopic, Adler discloses “A single image camera or recording medium may be used to capture the images from the one or more diagnostic beams” [0007]. Monoscopic images are captured using a single lens camera and under broadest reasonable interpretation a single image camera generates monoscopic images. 
Adler does not teach “acquired using an imager rotated on a gantry”.
Maurer teaches “acquired using an imager rotated on a gantry” [0065]. In regard to the imager being rotated on a gantry, Maurer discloses "Further illustrated in FIGS. 2A-2B is a first kV imaging system S1/D1 comprising an imaging source 51 and an imaging detector D1 coupled to the ring gantry 204 to be rotatable and translatable therewith" [0065]. The first kV imaging system contains an imaging source and an imaging detector, and together the imaging source and detector constitute an imager. Furthermore, these components are coupled to the ring gantry and are therefore capable of being rotated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Adler and Kuduvalli with the imager being rotated on a gantry as taught by Maurer in order to produce projection images of the internal target region at multiple angles. After acquiring the images at these different angles, physicians could then compare these images and therefore have a better understanding of the internal target region. Having the imager be connected to the gantry would allow for more control of the angle at which images are taken and thus contribute to the reproducibility of the imaging system.
In regard to claim 14, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said this claim only required the primary reference of Adler in further view of Maurer. Likewise, Adler teaches “wherein the first detection device comprises a […] single imager” [0007]. 
In regard to a single imager, Adler discloses “a single image camera or recording medium may be used to capture the images from the one or more diagnostic beams” [0007]. A single image camera constitutes a single imager. Since it is capturing images, the single image camera, under broadest reasonable interpretation, constitutes a detection device.
Adler does not explicitly teach that the single imager is “rotatable”.
Maurer teaches that the single imager is “rotatable”. Specifically, Maurer discloses "Further illustrated in FIGS. 2A-2B is a first kV imaging system S1/D1 comprising an imaging source 51 and an imaging detector D1 coupled to the ring gantry 204 to be rotatable and translatable therewith" [0065]. The first kV imaging system contains an imaging source and an imaging detector, and together the imaging source and detector constitute an imager. Furthermore, these components are coupled to the ring gantry and are therefore capable of being rotated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Adler and Kuduvalli such that the single imager is rotatable as disclosed by Maurer in order to allow for imaging of the internal target region at multiple angles. Acquiring images at different angles would allow physicians to have a better understanding of the internal target region. Likewise, the treatment plan for the patient could be modified based on the position of the target within the patient.
In regard to claim 15, due to its dependence on claim 14, this claim inherits the references disclosed therein. That being said, Adler does not teach “further comprising a linear accelerator (LINAC) […]”.

In regard to a linear accelerator (LINAC), Kuduvalli discloses “In FIG. 1, the radiation treatment source is a linear accelerator (LINAC) 101 mounted on the end of a robotic arm 102 having multiple (e.g. 5 or more) degrees of freedom in order to position the LINAC 101 to irradiate a pathological anatomy (target region or volume) with beams delivered from many angles, in many planes, in an operating volume around the patient” [0034]. Since the LINAC 101 is mounted on the end of a robotic arm 102 that has multiple degrees of freedom, under broadest reasonable interpretation, the LINAC is coupled to a moveable stage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Adler so as to include the LINAC as taught by Kuduvalli in order to allow the radiation treatment beam to be emitted to the patient at a specific angle. Having the linear accelerator coupled to a moveable stage would allow for the LINAC to be positioned such that it would deliver the radiation treatment beam to the internal target region. The moveable stage (i.e. the robotic arm) in this case, is capable of being repositioned and can maintain the new position such that the radiation treatment is delivered to the same location within the patient.
The combination of Adler and Kuduvalli does not teach “comprising an onboard kilovoltage (kV) imager coupled to a gantry, wherein the first detection device is coupled to the gantry”.

Maurer teaches “comprising an onboard kilovoltage (kV) imager coupled to a gantry, wherein the first detection device is coupled to the gantry” [0007, 0047]. 
In regard to the LINAC comprising an onboard kV imager, Maurer discloses "In one common scenario, the therapeutic source is a linear accelerator (LINAC) producing therapeutic radiation (which can be termed an "MV source") and the imaging system comprises one or more independent x-ray imaging sources producing relatively low intensity lower energy imaging radiation (each of which can be 
In regard to the onboard kilovoltage imager being coupled to the gantry and the first detection device being coupled to the gantry, Maurer discloses "For one preferred embodiment, in-treatment imaging is provided by a first kV imaging system including a first imaging source and a first imaging detector that are translatable with the ring gantry along the longitudinal axis. The first imaging source and first imaging detector can be mounted to the ring gantry to be rotatable in unison with the radiation treatment head around the central opening" [0047]. The kV imaging system inherently includes a kV imager and it includes a first imaging source/detector. Since the first imaging source/detector can be mounted to the ring gantry, the kV imager and the first detection device are coupled to the gantry.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Adler and Kuduvalli so as to include the kV imager being rotated on a gantry as taught by Maurer in order to allow for imaging of the internal target region at multiple angles. A kV imager is one type of imager that could be used to accomplish imaging in conjunction with radiation treatment delivery, therefore it would have been obvious to try. Acquiring images at different angles would allow physicians to have a better understanding of the internal target region. Likewise, the treatment plan for the patient could be modified based on the position of the target within the patient.
In regard to claim 16, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Adler in further view of Maurer. Likewise, Adler teaches “wherein the first detection device is further to: generate a plurality of sequential images” [0044, Claim 9]. 

Adler does not teach to “generate a single projection based on the plurality of sequential images”.
Maurer teaches “generate a single projection based on the plurality of sequential images” [0011]. 
In regard to generating a single projection based on the plurality of sequential images, Maurer discloses "X-ray tomosynthesis refers to the process of acquiring a number of two-dimensional x-ray projection images of a target volume using x-rays that are incident upon the target volume at a respective number of different angles, followed by the mathematical processing of the two-dimensional x-ray projection images to yield a set of one or more tomosynthesis reconstructed images" [0011]. Once these x-ray projection images have been acquired they can be subjected to mathematical processing to produce one or more tomosynthesis reconstructed images. This tomosynthesis reconstructed image constitutes a single projection based on the sequentially acquired images.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Adler and Kuduvalli so as to include the generation of a single projection as taught by Maurer in order to simplify the process of examining the images obtained from internal target region. Acquiring multiple would allow physicians to have a better understanding of the internal target region, but these images may contain very similar or redundant 
In regard to claim 17, due to its dependence on claim 13, this claim inherits the references disclosed therein. Likewise, Adler teaches “the first detection device” [Claim 9]. 
In regard to the first detection device, Adler discloses “An apparatus, comprising: a first detection device to periodically generate internal positional data identifying a position of an internal target region of a patient; a second detection device to continuously generate external positional data identifying positions of an external marker positioned on the patient; and a processor, coupled to the first detection device and to the second detection device, configured to: generate a correlation model between the position of the internal target region and the position of the external marker using the internal positional data and the external positional data; and predict a new position of the internal target region at some later time based on the correlation model” [Claim 9]. Therefore, the apparatus includes a first detection device to generate internal positional data identifying a position of an internal target region of a patient.
Adler does not teach “further comprising a linear accelerator (LINAC) coupled to a moveable stage” or “wherein the first detection device comprises a cone-beam CT (CBCT) imager coupled to a gantry”.
Kuduvalli teaches “further comprising a linear accelerator (LINAC) coupled to a moveable stage” [0034].
In regard to a linear accelerator (LINAC) coupled to a moveable stage, Kuduvalli discloses “In FIG. 1, the radiation treatment source is a linear accelerator (LINAC) 101 mounted on the end of a robotic arm 102 having multiple (e.g. 5 or more) degrees of freedom in order to position the LINAC 101 to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus of Adler so as to include the LINAC as taught by Kuduvalli in order to allow the radiation treatment beam to be emitted to the patient at a specific angle. Having the linear accelerator coupled to a moveable stage would allow for the LINAC to be positioned such that it would deliver the radiation treatment beam to the internal target region. The moveable stage (i.e. the robotic arm) in this case, is capable of being repositioned and can maintain the new position such that the radiation treatment is delivered to the same location within the patient.
The combination of Adler and Kuduvalli does not teach “wherein the first detection device comprises a cone-beam CT (CBCT) imager coupled to a gantry”. 
Maurer teaches “wherein the first detection device comprises a cone-beam CT (CBCT) imager coupled to a gantry” [0014]. 
In regard to the first detection device comprising a CBCT imager coupled to a gantry, Maurer discloses "Cone beam CT (CBCT) has also been proposed as an in-treatment imaging modality for use in conjunction with radiation treatment systems, in some cases as a kV imaging modality and in other cases as an MV (portal) imaging modality. [...] CBCT imaging directly constructs a 3D volumetric image from 2D projections of the target volume. As known in the art, CBCT offers the ability to form a 3D image volume from a single gantry rotation (more specifically, a rotation of at least 180 degrees plus a fan beam angle) about the target volume" [0014]. Since the CBCT imager is capable of forming a 3D image from a single gantry rotation, under broadest reasonable interpretation, the CBCT imager had to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Adler and Kuduvalli so as to include the CBCT imager being coupled to a gantry as taught by Maurer in order to radiate the internal target region with the radiation treatment beam and obtain images of internal target region. A cone-beam CT (CBCT) imager is one example of an imager that could be used to create images of a region subjected to radiation treatment, therefore it would have been obvious to try. Coupling the imager to a gantry would allow for it to obtain images at multiple angles. These images provide more information about the internal target region which physicians can utilize during treatment planning.
In regard to claim 18, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, the combination of Adler and Kuduvalli does not teach “wherein the moveable stage is the gantry”.
Maurer teaches “wherein the moveable stage is the gantry” [0022]. 
In regard to the moveable stage being a gantry, Maurer discloses "The radiation treatment apparatus further comprises a gantry translation mechanism configured to translate the ring gantry in a direction of a longitudinal axis extending through the central opening" [0022]. This gantry translation mechanism is required to move the gantry along the patient, therefore under broadest reasonable interpretation, this gantry translational mechanism represents a moveable stage. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Adler and Kuduvalli to contain the moveable stage that is the gantry as taught by Maurer in order to deliver radiation treatment beams to the internal target region at multiple locations and obtain images at those locations. Given that the CBCT imager is coupled to the gantry and the LINAC can be coupled to the moveable stage (i.e. the gantry), both of 
In regard to claim 19, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, the combination of Adler and Kuduvalli does not teach “wherein the moveable stage is separate from the gantry”. 
Maurer teaches “wherein the moveable stage is separate from the gantry” [0021, 0061]. 
In regard to the moveable stage being separate from the gantry, Maurer discloses "As yet another example, there is proposed in U.S. Pat. No. 7,188,999 B2, which is incorporated by reference herein, a radiation treatment apparatus in which a LINAC is supported by an arc-shaped guide rail and circumferentially movable therealong, the arc-shaped guide rail being tiltable relative to a longitudinal axis along which the patient is positioned" [0021]. The arc-shaped guide rail constitutes a movable stage since the LINAC can move circumferentially along it and it is tiltable relative to a longitudinal axis. In CT scanners, the gantry is in a ring shape which completely surrounds a portion of the patient placed within it. The arc-shaped guide rail does not enclose the patient, it merely moves circumferentially along, thus this moveable stage is separate from the gantry. Additionally, Maurer discloses “A patient couch 222 is provided for supporting the patient P, the patient couch 222 preferably being coupled to an automated patient positioning system 224 capable of manipulating the patient with three or more degrees of freedom (e.g., three orthogonal translations, one parallel to the rotation axis 214, two orthogonal to rotation axis 214, plus optionally one or more rotations)” [0061]. Since the patient couch can be manipulated with a patient positioning system, under broadest reasonable interpretation, the patient couch can be considered a moveable stage that is separate from the gantry as well.

In regard to claim 20, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, this claim only required the primary reference of Adler in further view of Maurer. Likewise, Adler teaches “The apparatus of claim 17, wherein the correlation model is generated during acquisition” [Claim 9]. 
In regard to the generation of the correlation model, Adler discloses “An apparatus, comprising: a first detection device to periodically generate internal positional data identifying a position of an internal target region of a patient; a second detection device to continuously generate external positional data identifying positions of an external marker positioned on the patient; and a processor, coupled to the first detection device and to the second detection device, configured to: generate a correlation model between the position of the internal target region and the position of the external marker using the internal positional data and the external positional data; and predict a new position of the internal target region at some later time based on the correlation model” [Claim 9]. Therefore, the apparatus generates the correlation model. Since the first detection device generates internal positional 
Adler does not teach “a CBCT scan”.
Maurer teaches “a CBCT scan” [0014]. Specifically, Maurer discloses "Cone beam CT (CBCT) has also been proposed as an in-treatment imaging modality for use in conjunction with radiation treatment systems, in some cases as a kV imaging modality and in other cases as an MV (portal) imaging modality" [0014]. Therefore a CBCT scan can be conducted. Since CBCT is an in-treatment imaging modality, the correlation model can, under broadest reasonable interpretation, be generated during acquisition of the CBCT scan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Adler and Kuduvalli to perform a CBCT scan taught by Maurer in order to obtain images of the internal target region for use in generating the correlation model. Cone-beam CT (CBCT) is an imaging modality that can be used in conjunction with radiation treatment systems, so it would have been obvious to try. The images that are obtained from this imaging modality can be used to evaluate the internal target region and, along with the external positional data, can be used to generate a correlation model to modify the position of the radiation treatment beam as necessary. 
In regard to claim 21, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Adler in further view of Maurer. Likewise, Adler teaches “the first detection device” [Claim 9]. 
In regard to the first detection device, Adler discloses “An apparatus, comprising: a first detection device to periodically generate internal positional data identifying a position of an internal target region of a patient; […] [Claim 9]. This positional data can be used to generate an image to 
Adler does not teach “a portal imager”.
Maurer teaches “a portal imager” [0014, 0052]. 
In regard to a portal imager, Maurer discloses "Cone beam CT (CBCT) has also been proposed as an in-treatment imaging modality for use in conjunction with radiation treatment systems, in some cases as a kV imaging modality and in other cases as an MV (portal) imaging modality" [0014]. The kV imaging and MV (portal) imaging modalities are both examples of cone-beam CT and inherently include an imager. Also, Maurer discloses that "In alternative preferred embodiments, one or more of the imaging detectors 112 can be a so-called portal imaging detector that captures high-energy x-ray treatment radiation from MV source 108 that has propagated through the target volume" [0052]. An imaging detector constitutes an imager and since it is capable of capturing high energy x-ray treatment radiation from an MV source, the imaging detector constitutes a portal imager.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Adler and Kuduvalli to contain an MV portal imager taught by Maurer in order to obtain images of the internal target region. An MV portal imager is a type of CBCT imager that can be used in conjunction with radiation treatment systems, so it would have been obvious to try. The images that are obtained from this imaging modality can be used to evaluate the internal target region being subjected to radiation treatment. 
	In regard to claim 27, Adler teaches “sequentially acquiring a plurality of […] x-ray images of a target using a single imager” [0007, 0033, and 0044] and “determining by a processing device, a three dimensional position of the target using the sequentially acquired plurality of […] x-ray images” [Claim 1, 0007]. 

In regard to determining, by a processing device, a three-dimensional position of the target using the sequentially acquired plurality of x-ray images, Adler discloses “predicting the position of an internal target region at some later time based on the correlation model” [Claim 1]. Furthermore, Adler discloses “To accomplish the accurate positioning and targeting, a three-dimensional (“3-D”) mapping of the patient is generated for a portion of the patient’s body having the target region and stored as reference data” [0007]. Since a three-dimensional map can be generated for a portion of the patient’s body that contains the target region and the position of that internal target region can be predicted (i.e. estimated) at some later time based on the correlation model, under broadest reasonable interpretation, the method involves determining a three-dimensional position of the internal target and can use the sequentially acquired plurality of x-ray images obtained by the s-ray cameras.
	Adler does not teach that the plurality of x-ray images are “two dimensional” or that the single imager is “on a rotating gantry by rotating the single imager around the target”.
	Kuduvalli teaches that the plurality of x-ray images are “two dimensional” [0032, 0037].
In regard to the plurality of x-ray images being two-dimensional, Kuduvalli teaches “In another embodiment, while the tumor is tracked directly with the images, bony structures, for example, may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Adler so as to include the two-dimensional x-ray images as disclosed in Kuduvalli in order to allow two-dimensional data to be converted into a three-dimensional map of the internal target region. When the position of an internal target region is known in two-dimensions, the physician is made aware of the location in the x and y directions. However, these two-dimensional images do not provide the physician with information related to the depth of the internal target region within the patient. By utilizing a correlation model to estimate the three-dimensional position of the internal target region, the physician can better plan a surgical procedure within the body of the patient.

	Maurer teaches that the single imager is “on a rotating gantry by rotating the single imager around the target” [0065]. 
In regard to the single imager being rotated on a gantry, Maurer discloses "further illustrated in FIGS. 2A-2B is a first kV imaging system S1/D1 comprising an imaging source 51 and an imaging detector D1 coupled to the ring gantry 204 to be rotatable and translatable therewith. [...]" [0065]. The imaging source and detector constitute an imager which under broadest reasonable interpretation is rotated around the target. In regard to a three dimensional position of the target, Maurer discloses “The first kV imaging system S1/D1 can generally have any of a variety of different hardware components (e.g., single x-ray source, source array, etc.) and two- or three-dimensional imaging schemes (e.g., 2D stereoscopic imaging, CBCT, tomosynthesis, etc.) without departing from the scope of the present teachings” [0065]. Since the kV imaging system can include a three-dimensional imaging scheme, under broadest reasonable interpretation it can generate images that provide information about the position of the target.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Adler and Kuduvalli with the imager being rotated on a gantry as taught by Maurer in order to produce three-dimensional images of the internal target region at multiple angles. Acquiring the three-dimensional images at different angles would allow physicians to have a better understanding of the internal target region. Likewise, the treatment plan for the patient could be modified based on the position of the target within the patient. Furthermore, having the imager being on a gantry allows the physician to perform other processes in a surgical procedure without the need to hold the single imager in place.
In regard to claim 28, due to its dependence on claim 27, this claim inherits the references disclosed therein. That being said, this claim only required the primary reference Adler. Likewise, Adler teaches “The method of claim 27, further comprising controlling a radiation treatment delivery system based on a correlation model” [Claim 7, Claim 10]. 
In regard to controlling a radiation treatment delivery system based on a correlation model, Adler discloses “the method of claim 1, further comprising moving a treatment beam based on the correlation model” [Claim 7]. Furthermore, Adler discloses “The apparatus of claim 9, further comprising: a treatment beam generator, coupled to the processor, to generate a treatment beam, the treatment beam generator having a gating element that switched on and off the treatment beam periodically based on the correlation model” [Claim 10]. The apparatus constitutes a radiation treatment system because it includes a treatment beam generator which is responsible for emitting a treatment beam based on the correlation model. Since the treatment beam is being moved and the treatment beam is emitted by the radiation treatment delivery system, under broadest reasonable interpretation, the correlation model is used for controlling the radiation treatment delivery system.
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 03/12/2021, with respect to the objections to the drawings have been fully considered however the examiner does not find this argument persuasive.
The examiner respectfully maintains the objection to FIG. 2B. Although the drawing filed 03/12/2021 appears to have a different contrast level than the FIG. 2B filed on 08/24/2020, the examiner maintains that this figure does not identifying additional structures that are included within the image. The examiner recognizes that the image is of the ribs, however, it is unclear what structures are included within the center of the image. In the interest of advancing prosecution, the examiner recommends clarifying what structures are included within FIG. 2B.

Applicant’s arguments, see Remarks page 8-11, filed 03/12/2021, with respect to claim rejections under 35 U.S.C. 103 have been fully considered however the examiner does not find this argument persuasive.
In regard to claim 1, the examiner respectfully disagrees with the applicant with respect to the assertion that Adler does not teach “generating a plurality of two dimensional projections of an internal target region within a body of a patient, the plurality of two dimensional projections comprising two dimensional projection data about a two dimensional position of an internal target region of the patient”. The examiner respectfully asserts that Adler discloses this limitation. In regard to “A three dimensional mapping of a region surrounding the target is coupled to a surgical intervention. Two or more diagnostic beams at a known nonzero angle to one another may pass through the mapping region in order to produce images of projections within the map region in order to accurately localize and treat the target” [0006]. Furthermore, Adler discloses “the diagnostic beam generators are located at different positions so that the diagnostic beams pass through the patient at different non-zero angles so that the angle between the two diagnostic beams is also non-zero which permits a two-dimensional image of the target region to be generated from the two images” [0056]. Since the two or more diagnostic beams can produce images of projections within the map region (i.e. the internal target region) and those images are two dimensional images, under broadest reasonable interpretation, the method involves generating a plurality of projections (i.e. diagnostic beams) of an internal target region within a body of a patient, the plurality of projections comprising projection data about a position of an internal target region of the patient by generating positional data about a target position internal to the body of the patient by generating a plurality of projections of the internal target position.

Additionally, the examiner respectfully disagrees with the applicant with respect to the assertion that Adler does not teach “estimating a three-dimensional position of the internal target region at a later time using the correlation model”. The examiner respectfully asserts that Adler discloses this limitation. Specifically, Adler discloses “predicting the position of an internal target region at some later time based on the correlation model” [Claim 1]. Therefore, the position of an internal target region can be predicted (i.e. estimated) at a later time based on the correlation model. Therefore, the method 
Therefore, the examiner maintains the rejection of claim 1 for the reasons stated above. 
In regard to claims 2, 14-21, 23, and 27-28, the examiner respectfully maintains the rejection of record since the applicant does not provide clear reasoning as to why the secondary reference of Maurer fails to cure the deficiencies of the primary reference. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fu et al. US 20080130825 A1 “Fu”;
Thomson et al. US 20120008734 A1 “Thomson”;
Berlinger et al. US 20150243025 A1 “Berlinger”.
Fu is pertinent to the applicant’s disclosure because it involves “systems, methods and apparatus for directly tracking radiation targets during image guided radiation treatment using 2D contouring and adaptive windowing” [Abstract].
Thomson is pertinent to the applicant’s disclosure because it involves “Systems, methods, and related computer program products for medical imaging and image-guided radiation treatment (IGRT)” [Abstract].
Berlinger is pertinent to the applicant’s disclosure because it relates to a method for determining the position of an object moving within a body” [Abstract].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/K.E.S. /Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793